Citation Nr: 1539524	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to December 1992, to include service in Southwest Asia in support of the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 RO decision.  In May 2009, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  This withdrawal is valid.  38 C.F.R. § 20.704(e) (2015).  

In June 2012, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's skin disorders are not etiologically related to his active service.


CONCLUSION OF LAW

The Veteran's skin disorders were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015). 





	


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in an August 2007 letter, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in April 2008 and August 2014.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In June 2012, the Board remanded the Veteran's claim to provide the Veteran with a VA examination and to obtain treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

II.  Service Connection 

The Veteran seeks service connection for a skin disorder and argues that his current disability was caused by exposure to toxic materials while serving in Saudi Arabia.  See April 2009 VA Form 9.  The Veteran also alleges that his skin disorder was caused by a parasite from the "Arabian Deserts."  See April 2007 Statement in Support of Claim.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim and the benefits sought on appeal will be denied. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  
Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(a)(7), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and, (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or, (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

Section 3.317 also contains a presumption of service connection for infectious diseases that will be service-connected if manifest in a veteran with a qualifying period of service if the infectious diseases manifest during certain periods.  38 C.F.R. § 3.317(c).  The infectious diseases covered in that section include:  brucellosis, campylobacter jejuni, Coxiella burnetii (Q fever), malaria, mycobacterium tuberculosis, nontyphoid salmonella, shingella, visceral leishmaniasis, and West Nile Virus.  Id. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In December 1992, the Veteran filed a claim for service connection for right and left hand pain, lower back pain, and headaches.  In February 1993, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed disabilities.  The Veteran's skin was evaluated as normal and the Veteran did not relay a history of skin problems.

February 2002 VA treatment notes indicated a history of bumps on the body, with findings of scattered papules, on shoulders and anterior and posterior trunk in various stages of eruption.  The assessment was folliculitis, which was treated with Selsun Blue wash and Lotrisone cream.  March 2005 VA treatment notes indicated ongoing skin problems on the chest and abdomen that got hard and left dark spots.  A biopsy conduction in August 2005 indicated dermatophytic folliculitis.

In April 2007, the Veteran filed a claim for service connection for a skin condition.  The Veteran stated that his skin condition was recently diagnosed and caused by a parasite known to be in the Arabian deserts.

In April 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed skin disorder.  After a comprehensive review of the Veteran's medical history, the VA examiner diagnosed trunk lesions, dermatophyte related parakeratosis that likely resolved after treatment.  He opined that these conditions were less likely related to the Veterans service because fungal spores and dermatophytosis are common diagnoses in communities of the United States.  The VA examiner added that there was no documentation of a dermatological condition until 2002 (10 years after the Veteran's separation from service).

An October 2008 VA treatment note stated the Veteran had a skin condition that was biopsied.  The biopsy determined that the skin condition was caused by fungal spores.  The Veteran told the VA nurse practitioner that he had the skin condition since service.  The VA nurse practitioner concluded that there was a possibility that the skin condition "may have developed secondary to service during the Gulf War."

In August 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed skin disorder.  The VA examiner conducted an in-person examination, reviewed the Veteran's claim folder, and the relevant medical literature.  The VA examiner reported that an October 2010 VA General Medical Examination showed a history of abdominal lesion and skin infection.  A November 2010 VA dermatology note indicated a history of bumps since 1991 and a June 2012 VA dermatology note reflected a history of scattered areas of scar and hyperpigmentation with two areas on the abdomen and shoulders with excoriation diagnosed as prurigo nodularis with excoriation.  Subsequent VA treatment notes include findings of skin lesions.  

After reporting the Veteran's relevant medical history, the August 2014 VA examiner diagnosed prurigo nodularis and folliculitis.  The VA examiner opined that it was less than likely that folliculitis and prurigo nodularis were related to, caused by, or had their inception during active service.  The VA examiner elaborated that prurigo nodularis was a nodular neurodermatitis that resulted from itching with repetitive scratching, resulting in excoriation, and can be considered a nodular form of lichen simplex chronicus.  The condition could be associated with renal and liver decreased function, eczema, bullous pemphigoid and herpetiformis dermatitis, and sometimes no cause is found.  Folliculitis is an inflammatory skin disease of the hair follicle caused by infection, including fungus or bacteria, chemical irritation, or physical injury painless or tender pustule.  The VA examiner remarked that STRs did not indicate the conditions started during military service and treatment records show the Veteran did not receive treatment for a skin condition until 2002.  The VA examiner continued that it was unlikely a nexus for a chronic skin condition could be established.  Since there was no renal and liver decreased function, eczema, bullous pemphigoid and herpetiformis dermatitis diagnosis, either during or after military service, it was unlikely the condition was related to or caused by military service.  The VA examiner remarked that each follicular eruption should be considered a new and separate condition, with resolution, because more than likely the follicular lesions were infectious in etiology.  Since there were no follicular lesions noted during military service, it was unlikely there was a chronic or ongoing infection that caused the folliculitis, and the Veteran was treated with both antibiotics and antifungals to eradicate any organisms.  The organism found on the 2005 pathology report was not associated with a Southwest Asia infectious disease.  Both of the Veteran's skin conditions had clear etiologies, and were not part of a multisymptom disease or undiagnosed illness.  The VA examiner concluded that there was no evidence that the skin conditions manifested during the first year after separation, and therefore it was less than likely to be related to the Veteran's Gulf War experience.  The VA examiner summarized that it was less than likely the identified folliculitis and prurigo nodularis were related to, caused by, or had their inception during military service.

The record establishes that the Veteran served in Southwest Asia.  Therefore, the Board has considered the provisions of the law regarding Persian Gulf War veterans.  However the Veteran's skin disorders have been diagnosed, are not medically unexplained chronic multisymptom illnesses or included on the list of presumptive infectious diseases, and have been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317.  

As to service connection on a direct basis, the Board finds the April 2008 and August 2015 VA opinions to be highly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners considered the nature of the Veteran's skin disorders, history, and relevant longitudinal complaints in proffering the opinions.  However, the Board does not find the October 2008 treatment note to be probative as the opinion is speculative in nature stating that there is a possibility the Veteran's skin condition could be related to service.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, the October 2008 speculative opinion is based on the premise that the Veteran has had the current skin condition since service, a fact that is contradicted by the normal skin examination in 1993.  

The Veteran has also submitted lay statements to support his claim.  In May 2010, VA received buddy statements from D.F., A.P., and an unidentified person.  The statement from the unidentified person reports the Veteran's medical history as relayed to the person by the Veteran in 2006 or later and is of no probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The other two statements indicate that the Veteran's skin problems were observed after he returned from the Persian Gulf.  

The Board has considered the Veteran's statements regarding his skin disorder as well.  The Veteran and other lay persons are competent to provide evidence of that which they experience and observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds the lay persons in this case to be competent to report their observations of skin abnormalities.  However, the Board does not find the statements to be credible.  The Veteran first applied for VA benefits in 1992 noting several disabilities but mentioning nothing related to his skin.  During a 1993 VA examination in connection with that claim the Veteran did not report any skin problems and evaluation of the skin was normal.  The normal skin examination in 1993 directly contradicts any statements that the Veteran has had skin problems continuing since service.  In addition, the Board would expect that the Veteran in filing for disability benefits in 1992, and when being examined in 1993, would have mentioned skin problems if the problems began after his return from the Persian Gulf and had continued since.  Thus, the lay statements are found to be not credible.  

The most probative evidence, as to the condition of the Veteran's skin shortly after service, is the 1993 VA examination report which indicates that his skin was normal at that time.  The negative VA medical opinions in this case are based in part on a lack of continuing symptoms since service and are supported by the 1993 VA examination report showing a normal skin examination.  The VA medical opinions are the most probative evidence as to causation of the current skin disabilities and are adverse to the claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.


ORDER

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, is denied. 



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


